 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRichmondToyota, Inc.andAutomobileSalemen'sUnion Local 1095, United Food & CommercialWorkersInternationalUnion, AFL-CIO., Case32-CA-751515December 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 4 March 1986 Administrative Law Judge Jer-roldH. Shapiro issued the attached decision. TheCharging Party filed exceptions and the GeneralCounsel filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.The Respondent is alleged to have violated Sec-tion 8(a)(5) by withdrawing recognition from theUnion.The judge found, inter alia, that the Respondenthad not recognized the Union and, therefore, theRespondent did not violate the Act by refusing, on17 September 1985,2 to bargain with the Union.The General Counsel contends that the Respond-ent, through Vice President and General ManagerPao, had recognized the Union on 3 September asthe collective-bargaining representative of the Re-spondent's motor vehicle sales employees and that,thereafter, it unlawfully disavowed that recognitionand refused to bargain with the Union. We agreewith the General Counsel.The Respondent sells and services new and usedautomobiles.Gordon Pao, its president and soleowner, is not involved in the daily management ofthe business. Loretta Pao, his wife, is Respondent'svice president-general manager and is in charge ofthe day-to-day operations.Based on their credited testimony, Union Presi-dent Silva and Business Manager Kendrick on 3September spoke with Loretta Pao at the Respond-ent's facility.They identified themselves and pre-sented her with a letter that stated that the Unionrepresented a majority of the Respondent's "motorIThe General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings2All dates are in 1985vehicle sales people." The letter also indicated thattheywere prepared to prove their majority byshowing the signed authorization cards. The unionofficials then requested that Loretta Pao meet withthem on 12 September to negotiate a collective-bargaining agreement. Pao read the letter andasked them if they could prove that they represent-ed a majority of the salespersons. Silva answered inthe affirmative. Pao pointed to the sales licenses of10 employees and identified each employee by po-sition.Silva produced four signed authorizationcards.3 Loretta Pao recognized the employees' sig-natures. She indicated that she was unavailable on12 September; that she knew nothing about negoti-ations; and that her husband would handle the ne-gotiations and contact Silva.Later that day, the Union, pursuant to its policyof simultaneously requesting voluntary recognitionand filing a representation petition, filed an electionpetition with the Board. Approximately 1 day later,Silva instructed Secretary-Treasurer Salvaressa towithdraw the petition. Silva explained that Pao hadviewed the authorization cards . . . looked atthem, wrote the names down, and that we hadthe majority vote . . . I don't think its neces-9The judge, based on his conclusion that the Respondent did not rec-ognize the Union, did not consider the Respondent's alternative defensethat the Union did not represent a majority of the unit employees becausethe appropriate unit included the outside salespersons, the finance and in-surance manager (Burcina), and the sales manager's assistant (Travis)The Respondent filed no exception to the judge's decision However, theappropriate unit issue was fully litigated, and the judge, in his decision,fully and correctly sets forth the relevant facts necessary for the determi-nationThus, we note that the judge found that the outside salespersonsdo not work at the Respondent's facility and have no contact with the sixinside salespersons For this reason, as well as the numerous other differ-ences fully set forth in the judge's decision, we find that they lack a com-munity of interest with the inside salespersonsRegarding the Finance and insurance manager, Burcina, the judgefound substantial differences in his method of compensation, hours ofwork, working conditions, work rules, fringe benefits, and job dutiesBased on these differences and his duties, as set forth in the judge's deci-sion,we find that Burcina should be excluded as a managerial employeeor, at least, because of a lack of a sufficient community of interestWealso find thatWalter Travis should be excluded from the unit Travisworks different hours and days from the inside salespersons, does notattend the weekly sales meeting, which is mandatory for inside salesper-sons, and, unlike the inside salespersons, he receives a guaranteed month-lywage As found by the judge, this wage is for the time he spends as-sisting the sales manager His duties in that capacity are fully set forth inthe judge's decision Based on those duties, and the differences set forthabove, we find that Travis should be excluded as a managerial employeeor, at least, for lack of a sufficient community of interest Accordingly,we find that the appropriate unit is that alleged in the amended com-plaintAll full-time and regular part-time motor vehicle sales personnel em-ployed by Respondent at its Richmond, California facility, excludingoffice clerical employees, finance and insurance manager, new carsalesmanager, used car sales manager, outside salesmen, guards, andsupervisors as defined in the Act, and all other employeesWe also find that on 3 September there were six salespersons in theappropriate unit (Eastman, Kray,Wendroth,Wilbourn, Rothman, andDooley) and that a majority of these employees (Eastman, Kray, Wil-bourn, and Rothman) had selected the Union as their representative forthe purpose of collective bargaining287 NLRB No. 13 RICHMOND TOYOTAsary to go proceed with an election.. . .Be-cause we had the majority of cards signed bythe seven salespeople. . .we didn'thave togo to an election.Salvaressa withdrew the petition.On 14 or 15 September Silva telephoned Pao andtold her that the Respondent had not contacted theUnion on the agreed 12 September date.Pao re-plied that,according to her memory, she had pre-viously stated that she was unavailable on 12 Sep-tember and "Gordon is going to talk to you."When Silva claimed that her husband had not con-tacted him,Pao gave him Gordon Pao's telephonenumber. Although Silva telephoned Gordon Paoapproximately five times during the next severaldays, he never returned Silva's calls.On 17 Sep-tember Silva received a letter from the Respond-ent's labor consultant that stated thatit is the company'sposition that the questionof representation of the sales employees .. .would be best resolved through proceduresprovided by the National Labor Relations Act.The Company has no intention of meetingwith the Union to discuss matters of allegedrepresentation.In concluding that Pao did not recognize theUnion,the judge analyzed Silva and Kendrick's re-lated testimony by noting that Pao was ignorant ofand did not have any operational responsibility forlabor relations,that sole authority in this area wasexercised by her husband,and that Pao never ac-knowledged that the four signed authorizationcards constituted a majority of the requested unit.The judge noted,in addition,that after Pao ques-tioned the Union'smajority claim by asking forproof and by pointing to and reviewing the 10 saleslicenses, she never agreed that the unit constitutedfewer than 10 employees.Because of both Pao'sunfamiliarity with labor relations and her failure toacknowledge the Union'smajority status, the judgefound that Pao's statements that her husbandwould"handle" or"take care of" the negotiationsdid not constitute voluntary recognition.The judgeattempted to bolster his conclusion by stating thatwhen Silva told Salvaressa to withdraw theUnion's election petition,he failed to mention thatPao either had acknowledged the Union'smajoritystatus or had agreed that her husband would nego-tiatewith the Union.The judge concluded that theUnion never believed that Pao had"committed Re-spondent to bargain with the Union as the salesper-sons' collective-bargaining representative."At the outset we note that it is beyond questionthatLoretta Pao, as Respondent's vice president-generalmanager,who is in charge of day-to-day131operations and is the highest ranking official at itsfacility, had, at theveryleast, apparent authority torecognize the Union as the exclusive representativeof the Respondent's employees.This is true regard-less of Gordon Pao's responsibility for labor rela-tionsmatters.Thus, the only question is whetherLoretta Pao recognized the Union.We concludethat she did. Thus, we find,based on the testimonyof Silva and Kendrick,which the judge credited,that on two separate occasions Loretta Pao agreedto future negotiations with the Union.On 3 Sep-tember,the first occasion,Silva asked Pao to nego-tiatewith the Union after Pao verified the employ-ee signatures on the authorization cards. Pao didnot decline to negotiate with the Union on eithergeneral groundsor byquestioning the Union's ma-jority status.Instead,she demonstrated her agree-ment not only by declining to attend the requested12 September meeting only because of a schedulingconflict, but also by explicitly stating that her hus-band would attend.Even assuming that Pao was mistaken aboutwhat she or the Union had said on 3 September,she was confronted with Silva and Kendrick's ver-sion of this conversation on 14 or 15 September.When Silva asked her why the Respondent had notcontacted the Union on the agreed 12 Septemberdate, Pao did not question either Silva's version oftheir previous conversation or the Respondent's re-lated commitment to negotiate. Instead,Pao dem-onstrated her assent for a second time by restatingher belief that because a scheduling conflict hadprevented her from attending the meeting,GordonPao "is going to talk to you."The judge interprets Pao's statements,in part, bynoting that she never acknowledged the Union'smajority status.As indicated above, however, Paoconsented to future negotiations with the Unionafter verifying the authenticity of the Union's au-thorization cards.Because Pao only questioned theUnion'smajority status before examining and veri-fying the authorization cards, and because she con-sented to future negotiations after authenticatingthe cards,we find that she acknowledged theUnion'smajority status.We also observe that it was Loretta Pao who re-quested proof of the Union'smajority status, whoexamined the authorization cards, and who verifiedthe employees'signatures.We find that this con-duct is hardly demonstrative of, or consistent with,naivete in labor relations.Nor do we agree with the judge's conclusionthat because Silva did not specifically tell Sal-varessa of Loretta Pao's agreement to negotiate,Silva did not believe that she had extended volun-tary recognition. Silva was merely giving instruc- 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtions to a subordinate. No amplification was re-quired or requested. Indeed, Silva's instruction toSalvaressa to withdraw the petition is consistentwith a belief that the Respondent had voluntarilyextended recognition.Having found that the Respondent voluntarilyrecognized the Union as the exclusive representa-tive of its employees in the appropriate unit and,thereafter, refused to bargain with the Union, weconclude that the Respondent has violated Section8(a)(5) and (1) of the Act.4CONCLUSIONS OF LAW1.Richmond Toyota,Inc. is anemployer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Automobile Salesmen's Union Local 1095,United Food & Commercial Workers InternationalUnion,AFL-CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.All full-time and regular part-time motor vehi-cle sales personnel employed by Respondent at itsRichmond, California facility; excluding office cler-icalemployees, finance and insurance manager,new car salesmanager,used car salesmanager,outside salesmen, guards, and supervisors as de-fined in the Act, and all other employees, consti-tute a unit appropriate for the purposes of collec-4Our dissenting colleague finds that Loretta Pao's 3 September state-ment to the Union's officials that her husband would "handle" or "takecare of the negotiations is equivocal at best since she omitted any refer-ence to collective bargainingWe emphasize, however, that Loretta Pao'sstatement was made during the course of a conversation in which theUnion presented her a letter, which she read, that requested recognitionand, specifically, that the Respondent meet with the Union on 12 Septem-ber for the purpose of negotiating a collective-bargaining agreementMoreover, we note that the judge himself found that Loretta Pao's state-ment was made in reference to the 12 September negotiationmeetingFurther, particularly in the context here, we cannot agree with our dis-sentingcolleague's suggestion that Loretta Pao's use of the term "negoti-ations"was ambiguous and that the term reasonably could have meant"negotiations about the Union's demand " Without regard to whetherLoretta Pao participated in or was responsible for negotiations concern-ing the Respondent's other employees who already were represented bya union, her statement to the Union's officials here was consistent withher knowledge of the existence of that unit and the fact that her husbandhandled contract negotiations concerning that unitContrary to our dissenting colleague, we also find thatJerr-Dan Corp,237 NLRB 302 (1978), supports the conclusion here that Loretta Pao ex-tended recognition to the Union In this regard, it is clear fromJerr-Danthat it is not required that an employer expressly state that it recognizes aunion and in that case the Board's conclusion that the employer had ex-tended recognition flowed from the employer's implicit recognition ofthe Union's majority, based on the employer's commitment to enter intonegotiationswith the union Id at 303 and fn 6 Finally, we find thatnone of the other cases cited by our colleague in fn 2 of his dissent iscontrolling here Thus, we note, inter alia, that inEdnor Home Care,276NLRB 392, 395 (1985), the employer never made a commitment toengage incontract negotiations, inSilverNugget Casino,268 NLRB 1, 2(1983), the employer's president specifically advised the union that hewould "let [it] know what his decision was in a couple of days", and inTrevoseFamily Shoe Store,235 NLRB 1229, 1231-1232 (1978), the em-ployer's co-owner refused to sign a recognition agreement and insistedthat he be given an opportunity to discuss the matter with his partner andrequested a 2-week delay to do sotive bargaining within the meaning of Section 9(b)of the Act.4.At all times since 3 September 1985, Automo-bile Salesmen's Union Local 1095, United Food &CommercialWorkers International Union, AFL-CIO had been the exclusive representative of allthe employees in the appropriate unit for the pur-poses of collective bargaining regarding wages,rates of pay, hours of employment, and other termsand conditions of employment within the meaningof Section 9(a) of the Act.5.By refusing on or about 17 September 1985 tobargain with the Union as the exclusive representa-tive of the employees in the appropriate unit, theRespondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.6.The unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to bar-gainwithAutomobile Salesmen'sUnion Local1095,United Food & Commercial Workers Inter-nationalUnion, _AFL-CIO, since 17 September1985, as the, exclusive representative of its employ-ees inan appropriateunit,we shall order that theRespondent cease and desist and, on request, bar-gaincollectively with the Union concerning wages,rates of pay, hours of employment, and other termsand conditions of employment. The General Coun-sel's request for a visitatorial provision is denied asunnecessary.ORDERThe National Labor Relations Board orders thattheRespondent,RichmondToyota,Inc.,Rich-mond, California,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargain collective-lywith Automobile Salesmen'sUnion Local 1095,United Food&Commercial Workers InternationalUnion,AFL-CIOas the exclusive representative ofits employees in the following appropriate unit, re-garding wages, rates of pay, hours of employment,and other terms and conditions of employment:All full-time and regular part-time motor vehi-cle sales personnel employed by the Employerat its Richmond, California facility; excludingoffice clerical employees,finance and insur-ance manager, new car sales manager, used carsalesmanager,outside salesmen, guards, and RICHMOND TOYOTAsupervisors as defined in the Act, and all otheremployees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit concerning terms and con-ditions of employment and, if an understanding isreached,embody the understanding in a signedagreement.(b)Post at its office in Richmond, California,copies of the attached notice marked "Appendix."5Copies ofthe notice,on formsprovided by the Re-gionalDirector for Region 32, after being signedby theRespondent'sauthorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER STEPHENS,dissenting.I dissent from the majority's finding that the Re-spondent,through its vice president and generalmanager, Loretta Pao, voluntarily recognized theUnion as the exclusive representative of its employ-ees. I agree with the finding of the administrativelaw judge that no such recognition was extended.The creditedtestimony establishes that on 3 Sep-tember 1985 Union President Silva and BusinessRepresentativeKendrick approached Pao with aclaimthat the Union represented a majority of theRespondent's "motor vehiclesalespeople," and in-dicatedthat they coulddemonstratetheirmajoritystatus by showing signed authorization cards. Theunion representatives also asked Pao to meet withthem on 12 September to negotiate a collective-bargaining agreement.Pao asked them if the Unioncould prove that it represented a majority of thesales force,and when Silva answered in the affirm-ative,Pao pointed to sales licenses of 10 employ-ees, informed Silva that those were her salesper-5 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."133sons, and identified each employee by position.Silva then reiterated that the Union could prove itrepresented a majority of the Respondent's sales-persons.When Pao stated that she was interested inseeing the Union's proof, Silva showed her four au-thorization cards.Pao examined each card andstated that she recognized the signatures of thesigners.Silva informed her that the authorizationcardswere the proof of the Union's majoritystatus, and that they wished to meet with her on 12September. Pao answered that she could not meeton 12 September because of a previous commit-ment,that she did not know anything about negoti-ations,and that her husband, Gordon Pao (the Re-spondent'spresidentand sole owner),would"handle the negotiations"and contact Silva.On or about 14 or 15 September Silva tele-phoned Loretta Pao and told her that, contrary tohis expectations,he had not heard from her orfrom the Respondent on 12 September. Pao re-plied, "Don't you remember? Gordon is going totalk to you.I had a business appointment and I wasbusy on the 12th." Silva replied that Gordon Paohad not contacted him and asked how he couldcontact G. Pao. L. Pao gave Silva her husband'stelephone number.Silva attempted several timesduring the next few days to telephone G. Pao atthe number furnishedby L. Pao,but was unsuc-cessful, and G. Pao never returned his calls. On 17September the Respondent's labor relations con-sultant informed Silva by letter that the Respond-entwished to resolve the representation questionthrough the Board's procedures and did not intendto meet with the Union to discuss matters of repre-sentation.On this record,I cannot agree that the GeneralCounsel has carried the burden of showing that theRespondent, through Loretta Pao, voluntarily rec-ognized the Union at any time. Clearly, when anemployer has agreed to recognize a union uponproof of the union's majoritystatus,and when theunion'smajority status has been demonstrated, theBoard will find that the employer has voluntarilyrecognized the union.' The facts in this case, how-ever, are different. During the 3 September meet-ingwith the union officials, L. Pao never statedthat the Respondent would recognize the Union,never agreed to recognize the Union on being fur-nished proof of the Union's majority status, neverexpressly acknowledged that the Union had pre-sented proof of majority support, and never ex-pressly committed her husband to take part in col-ISee,e.g.,The Broker,282 NLRB 1265 (1987),Wayside Realty Group,281 NLRB 357 (1986). 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlective-bargaining negotiations.2 In her telephoneconversation with Silva on 14 or 15 September, L.Pao was, if anything, even more indefinite aboutthe Respondent's intentions. She said only that shehad been busy with another appointment, on 12September (when the Union originally had wantedto meet) and that "Gordon is going to talk to you."Those statements contain not even a suggestion ofvoluntary recognition or of a promise to negotiate.In short, I believe that the General Counselfailed to establish her case by a preponderance ofthe evidence. L. Pao's equivocal statements about afuture meeting between her husband and the unionofficials, viewed in the context of her failure evento acknowledge that the Union had obtained ma-jority status, do not, in my opinion, establish volun-tary recognition. I consider her equivocal state-ments to have been little more than a veiled effortto keep the Union at bay until she had consultedher husband.3 Accordingly, I would 'adopt thefinding of the judge that the Respondent never vol-untarily recognized the Union, and I would affirmhis dismissal of the complaint.2Jerr-Dan Corp,237 NLRB 302 (1978), relied on by the majority, isreadily distinguishable from this case InJerr-Danthe respondent's presi-dent not only explicitly recognized that the union had achieved majoritystatus, but also agreed to meet 4 days later for the express purpose ofengaging in collective-bargaining negotiationsHere, by contrast, LorettaPao never acknowledged the Union's majority status, and her statementthat her husband would "handle the negotiations"is equivocal at best, in-asmuch as it omits any reference to collective bargaining and could meansimply negotiations about the Union's demandMy colleagues' relianceon the Board's crucial finding inJerr-Dan-thatthe employer had implic-itly recognized the union as the majority representative of its unit em-ployees when it committed itself to enter intocollective-bargainingnegoti-ationswith the union-simply begs the question in this case Because Ifind that Ms Pao made no such commitment, I conclude that she did notimplicitly recognize the Union's claimed majority statusInstead, I find this case to be compellingly similar to other decisions inwhich the Board found that employers had not voluntarily recognizedunionsSee, e g,Ednor Home Care,276 NLRB 392 (1985) (employernever'expressly said he recognized the union, and did not concede theexistence of a majority in favor of the union),SilverNugget Casino,268NLRB 1 (1983) (employer neither agreed to recognize the union on thebasis of authorization cards, nor to recognize the union if majority sup-portwas demonstrated), TrevoseFamily Shoe Store,235NLRB 1229(1978) (same)3 I note also that the evidence concerning Silva's instruction to UnionSecretary-Treasurer Salvaressa to withdraw the election petition is self-serving hearsay of no probative valueItamountsto bootstrapping insupport of the Union's assertions as to voluntary recognitionAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargaincollectivelywithAutomobile Salesmen'sUnionLocal 1095, United Food & Commercial WorkersInternationalUnion,AFL-CIO as the exclusiverepresentative of our employees in the followingappropriate unit, regarding wages, rates of pay,hours of employment, and other terms and condi-tions of employment:All full-time and regular part-time motor vehi-cle sales personnel employed by the Employerat its Richmond, California facility; excludingoffice clerical employees, finance and insur-ance manager, new car sales manager, used carsalesmanager, outside salesmen, guards,, andsupervisors as defined in the Act, and all otheremployees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively withtheUnion as the exclusive representative of ouremployees in the appropriate unit, regardingwages, rates of pay, hours of employment, andother terms and conditions of employment and, ifan understanding is reached, embody it in a writtenagreement.RICHMONDTOYOTA, INC.Diane Sidd-Champion, Esq,for the General Counsel.Charles B.Waud, Esq. (McDowell, Conhain and Associ-ates),for the Respondent.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge.This proceeding in which a hearing was held 6-7 Janu-ary 1986 is based on an unfair labor practice charge filed18 September `1985 against Richmond Toyota, Inc (Re-spondent) by Automobile Salesmen's Union Local 1095,UnitedFood & Commercial Workers InternationalUnion, AFL-CIO (Union), and an amended complaintissued 19 December 1985 against Respondent by theGeneral Counsel of the National Labor Relations Boardalleging that Respondent was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe National Labor Relations Act (Act) More specifical-ly, the amended complaint alleges that on 3 September1985 Respondent recognized the Union as the exclusivecollective-bargaining agent of the motor vehicle salespersonnel employed by Respondent at its Richmond,California dealership and that about 17 September 1985,in violation of Section 8(a)(5) and (1) of the Act, Re-spondent disavowed its recognition of the Union and hasfailed and refused to recognize and bargain with theUnion as the exclusive collective-bargaining representa- RICHMOND TOYOTAtive of the aforesaid sales personnel.On 31 December1985 Respondent filed an amended answer to the com-plaint in which it denied the commission of the allegedunfair labor practices.'On the entire record, from my observation of the de-meanor of the witnesses,and having considered theposthearing briefs, I make the followingFINDINGS OF FACTI.THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.The settingRespondent,a California corporation,sells and serv-ices new and used motor vehicles at its place of businessinRichmond,California.GordonPao, its president andsole owner,isnot involved in theday-to-day manage-ment of the business.His wife,LorettaPao, Respond-ent's vice president,isRespondent's general manager andin this capacity is in chargeof the day-to-dayoperationsof the business.Respondent's sales manager,officeman-ager, parts manager, and service manager report directlyto L. Pao.The remaining manager,the finance and insur-ance manager, reports to the sales manager.Respondent's new-and used-car departments, the de-partmentsinvolvedin this case,are supervisedby Theo-dore Foust Jr., Respondent's sales manager.During theperiod of timematerial to this case, 15 Augustthrough 3September 19852 these departments employed six sales-persons(Lee Eastman,Anthony Kray,Samantha Wen-droth,MichaelWilbourn,ShermanRothman, andEugeneDooley);four outside salespersons(James Coch-run, Ronald Roselius,David Treas,and Ronald Freitas);a finance and insurance manager(Richard Burcina); an-other salesperson(WalterTravis),who in addition tosellingmotor vehicles assisted the sales manager in cer-tain respects;and twolot boyswho moved motor vehi-cles around the used-car lots and did some of the detailwork on thenew cars.Except for the twolot boys theseworkers are not representedby anylabor organization.The persons who workin Respondent's parts and servicedepartments,as well as theabove-described lot boys, arerepresentedby a labororganization and since at leastSeptember1978 havebeencovered bycollective-bar-gaining agreements between thatUnionand Respondent.On 15 Augustsalesperson Rothman signed and gave tothe Uniona card that statesin effectthat by signing thecard he was authorizingthe Unionto represent him forthe purposesof collective-bargaining regarding rates ofpay, wages,hours of employment,or other conditions ofemployment.Thereafteron 28 August, after being solic-ited byRothman,salespersons Kray, Eastman,and Wil-'In its answer to the amended complaint Respondent admits it is anemployer engaged in commerce within the meaning of Sec. 2(6) and (7)of the Act and meets one of the National Labor Relations Board's appli-cable discretionary jurisdictional standardsAlso Respondent admits thatthe Union is a labor organization within the meaning of Sec. 2(5) of theAct2Unless otherwise specified all dates refer to the year 1985.135bourn signed identical cards.They gave their signedcards to Rothman who turned them over to the Union.2.The Union's demand for recognitionOn 3 September, shortly after 12 noon, Union Presi-dentFred Silva and UnionBusinessRepresentative YatesKendrickvisitedRespondent'sdealershipand spoke toRespondent'svicepresidentand general manager, L.Pao. They stoodin the reception area immediately out-side of L. Pao's officeand spoketo herthrough an openwindow.Silvawas the Union's spokesperson.He intro-duced himself and Kendrick and told L. Pao the Unionrepresented a majority of Respondent's sales personnel.He handedher a letter dated 31 August, addressed to herand signedby the Union's secretary-treasurerRich Sal-varessa,that stated the Unionrepresenteda majority ofRespondent's"motor vehiclesales people" andasked L.Pao to recognizethe Unionas the representativeof thoseworkers and tomeetwith the Unionon 12 September atthe Union's office at 10 a.m. for the purpose ofnegotiat-ing a collective-bargaining agreement.The letter con-cluded by statingthat "if you have any doubtsas to ourmajority,we areprepared to showthe signedauthoriza-tion cards to a neutral,disinterestedparty of yourchoice." This much of what occurredon 3 September isundisputed.Silva and Kendrick testified that when L. Pao finishedreading theletter, she asked in effect whether the Unioncould proveitrepresenteda majorityof Respondent'ssalespersons,and when Silva answeredin the affirmative,L. Pao pointed to the postedsalespersons'licenses issuedby the State of Californiato itsworkers, and told Silvathatthosewereher salespersons.Posted were the sales-persons' licenses of 10 persons:Dooley,Eastman, Kray,Rothman,Wendroth,Wilbourn,Roselius,Burcina,Foust, and Travis.Silvatestifiedthat asL. Pao read offthe namesfrom the postedlicenses that she identifiedFoust as thesalesmanager, Burcina as the finance andinsurancemanager, Roselius as an outside salespersonwho broughta sales prospect into the dealership onlyonce in a greatwhile, and Travisas another sales manag-er.3Kendrick testified that asL. Paoreadoff the 10names sheidentifiedFoust as the general sales manager,Travisas the assistant manager or used-car manager,4Burcina as the finance and insurance manager, and Rose-lius as an outside salesperson,and the othersix personswhose licenseswereposted as regular salespersons. Silvaand Kendrickfurther testified that when L.Pao finishednaming andidentifyingthe persons whose sales licenseswere posted at theCompany'spremises,Silva told herthe Union had proof thatit representeda majority of theCompany'ssalespersonsand if they couldgo to a moreprivate place he would show L.Pao theproof. L. Paoresponded by stating she was interested in seeing the8 Silva later in his testimony stated thatL Pao identifiedFoust as thenew-car managerand Travisas the used-car manager.4 I note that when Kendrickcopied Travis'name on theback of aunion business card asL. Pao read it off, that he wrote beside Travis'name thatTravis'position was"Asst Mgr " He did not write that Traviswas a used-car manager. 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion's proof and escorted Silva and Kendrick to ameeting room located across from her office.Silva and Kendrick testified that when they enteredthe meeting room Silva placed the four union authoriza-tion cards which, as decribed supra, had been signed bysalespersons Rothman, Kray, Eastman, and Wilbourn ona table in front of L. Pao, who picked up each cardSilva testified L Pao stated she recognized the signaturesof the card signers and also commented that Rothmanhad witnessed the signatures on three of the cards, butstated she did not recognize the signature of the personwho witnessed Rothman's card, whereupon Kendrickidentified that signature as his Kendrick testified that LPao stated she noticed that the signatures on three of thecards had been witnessed by Rothman and the other bya person she did not know, whereupon Kendrick identi-fied his signatureSilva testified that when L Pao finished looking at theauthorization cards he told her this was the proof thatthe Union represented a majority of the salespersons andthey would like to meet with her on 12 September. Silvafurther testified L Pao responded by stating she wouldnot be able to meet with him on 12 September becauseshe had a previous scheduled commitment on that date,that she did not know anything about negotiations, andher husband, Gordon Pao, would "handle the negotia-tions" and contact Silva Kendrick testified that when L.Pao finished looking at the,cards she told Silva, "just shewould not be involved in any negotiations, that her hus-band, Gordon, would take care of that." (Tr. 268.)L Pao's description of what took place when she meton 3 September with the union officials differs fromSilva's and Kendrick's above-described testimony in sev-eral significant respectsA summary of her testimony fol-lows.L. Pao testified that after briefly looking at the letterthat Silva had given her, she then questioned the Union'sclaim that it represented a majority of the Company'ssalespersons and that Silva responded by pointing to theposted salespersons' licenses and asked if they were theCompany's salespersons.When L. Pao answered in theaffirmative, Silva questioned her about each licensee. L.Pao testified she told him Foust was the sales manager;Burcina was the "F&I man"; Travis was a salespersonwho occasionally assisted the sales manager in some ofhis administrative duties; and Roselius was an outsidesalesman She also told Silva that there were other out-side salespersons employed by the Company who kepttheir licenses on their person because they were outsidesalespersons,and identifiedDavid Treas and RonaldFreitas as being in this category. Silva at this point toldL. Pao that the Union had proof it represented a majori-ty of Respondent's salespersons and that he would behappy to show this proof to L Pao, that he said was inthe form of union authorization cards L. Pao respondedby stating she did not believe the Union had such proofand asked to see it, whereupon Silva suggested they goto a more private area, and L. Pao took Silva and Ken-drick to a meeting room near her office.L Pao testified that when they entered the meetingroom Silva lay the four union authorization cards signedby Rothman, Kray, Eastman, and Wilbourn on the table,she looked at them, observed who signed them, andquestioned the one signature on the cards that she didnot recognize, Kendrick's. L. Pao initially testified, whenquestioned by counsel for the General Counsel, that afterlooking at the cards, "I said that I did not believe this[referring to Silva's claim that the Union represented amajority of the salespersons] This is something my hus-band would have to deal with because I have no juris-diction over this " And gave Silva her husband's tele-phone number and told Silva "he must reach him to dis-cuss any such matters." Later, when questioned by Re-spondent's counsel, L. Pao testified that after looking atthe union authorization cards, she told Silva, "I cannotdealwith this I do not handle these matters This issomething you will have to discuss with my husband. Idon't have time for this. I just returned from vacationand I have to run the store," and gave Silva her hus-band's telephone number and stated, "you will have todiscuss this with Mr. Pao because I do not handle this atall11As indicated supra, L. Pao's testimony of what tookplace on 3 September conflicts sharply in certain signifi-cant respects with Silva's and Kendrick's testimony. Icredit Silva's and Kendrick's testimony and discredit L.Pao's because Silva's and Kendrick's testimonial demean-or was good when they testified about the 3 Septembermeeting, whereas L Pao's demeanor was poor In addi-tion Silva's and Kendrick's descriptions of the 3 Septem-ber meeting were mutually consistent in significant re-spects,whereas L. Pao's testimony in certain significantrespects does not jibe with the Respondent's statement ofposition submitted to the Board's Regional Office.53.The events postdating the Union's 3 Septemberdemand for, recognitionOn 3 September L Pao, at the end of the workday,took the Union's above-described letter demanding rec-ognition and bargaining home to her husband, who shetestified subsequently took the letter to an attorney Shetestified she turned the matter over to her husband be-cause "I've not been exposed to this. I had no knowledgeof what to do with anything It's just not my baliwick atall " She further testified that as Respondent's generalmanager incharge of the day-to-day operation of thedealership, she was not involved in the administration of5L Pao testified she told Respondent's lawyer what took place at the3 September meeting between herself and the union officials and that thedescription she gave the lawyer was identical to her testimony Subse-quently, on 9 October, Respondent's lawyer submitted a statement of Re-spondent's position to the Board's Regional Office regarding the Board'sinvestigation of the charge filed by the Union in this case Respondent'sstatement of position, contrary to L Pao's above-described testimonygiven in this proceeding, states Silva showed L Pao the union authoriza-tion cards at the very beginning of the meeting immediately after intro-ductions had been made and, contrary to L Pao's testimony, also states itwas only after L Pao looked at the cards that she showed the union offi-cials the posted salespersons' licenses In addition the Respondent's state-ment of position states that after looking at the cards L Pao told theunion officials she did not know whether the cards had actually beensigned by the Company's employees, whereas when asked in this pro-ceeding what she did when the cards were shown to her, L Pao testi-fied"looked at them Noticed who had signed them Questioned the sig-nature I didn't recognize [referring to Kendrick's signature]And thatwas the extent of it " RICHMONDTOYOTA137the collective-bargaining contract covering the serviceand parts departments and was not involved in the nego-tiation of the contract inasmuch as her husband, who isRespondent's sole owner and president,assumes those re-sponsibilities.On 3 September,somewhere about 2 p.m., the Union'ssecretary-treasurer Salvaressa filed a representation peti-tion in Case 32-RC-2248with the Board'sRegionalOffice, in which the Union sought an election in a unit ofRespondent'smotor vehicle salespersons.The petitionstated that the Union had requested recognition on 3September,and the space in the petition stating "employ-er declined recognition on or about(if noreply received so state)"was left blank.Silva testified itwas standard procedure for the Union to simultaneouslydemand recognition from an employer and file a repre-sentation petition with the Board when it felt it had re-ceived authorization cards from a majority of the em-ployees it was seeking to represent,and further testifiedthat, consistent with this practice,Salvaressa on 3 Sep-tember was on his way to the Board's Regional Office inOakland,California,when Silva and Kendrick werehanding L. Pao the Union's demand letter.On 3 September,later in the afternoon,or early on 4September,Silva spoke to Salvaressa about Silva's 3 Sep-tember meeting with L. Pao.When questioned duringthis proceeding about his conversation with Salvaressaconcerningthe 3September meeting, Silva testified:I informed Rich Salvaressa that L. Pao had viewedthe authorization cards. . .that she looked atthem, wrote the names down and that we had themajority vote, the majority of the people there byher looking at the proof that we had there. I saysnow I don't think it's necessary to go proceed withan election.Let's just check with our attorney andtake it from there.Subsequently the Union asked the Regional Director ofthe Board'sRegional Office for permission to withdrawthe representation petition it had filed in Case 32-RC-2248.The Regional Director, by letter to the partiesdated 9 September, notified them he had approved theUnion's withdrawal request. Silva testified the reason theUnion withdrew its representation petition was its beliefthat a majority of Respondent's salespersons had signedunion authorization cards and its further belief that be-cause Respondent had looked at the Union's authoriza-tion cards, which established the Union's majoritystatus,under these circumstances,the Union did not have to goto an election in order for Respondent to be obligated torecognize the Union as its salespersons'exclusive collec-tive-bargaining representative.About 14 or 15 September Silva telephoned L. Paoand told her that he had expected to either hear from heror the Company on 12 September, but had not. L. Paoreplied by stating "don't you remember? Gordon isgoing to talkto you.Ihad a business appointment and Iwas busy on the 12th." Silva told her that Gordon Paohad not contacted him and asked where he could contactPao. L. Pao gave Silva Gordon Pao's telephone number.During the next several days on four or five occasionsSilva telephoned Gordon Pao at the phone number thatL. Pao had furnished him, and which was apparently thephone number of another motor vehicle dealershipowned by Gordon Pao. Silva left word for Pao, who hewas told was away from the premises,to telephone him.Pao never did return Silva's calls,but on 17 SeptemberRespondent's labor relations consultant,on behalf of Re-spondent,wrote Silva, among other things,"itisthecompany's position that the question of representation ofthe sales employees of [Respondent]by [the Union]would best be resolved through the procedures providedby the National LaborRelationsAct. The Company hasno intentions of meetingwithrepresentatives of [theUnion] to discuss matters of alleged representation."4. The insidesalespersonsDuring the time material,Respondent employed sixsalespersons at its premises selling used and new motorvehicles:Lee Eastman, Anthony Kray, Samantha Wen-droth,MichaelWilbourn,ShermanRothman, andEugene Dooley. These six salespersons,who I shall referto as inside salespersons,spent all of their working timeselling new and used motor vehicles and worked underthe supervision of Respondent's sales manager.The insidesalespersonsspent virtually all of theirworking hours at Respondent's premises selling new andused motor vehicles. They only rarely conducted busi-ness away from the premises. They shared desks withone another,which were located in offices adjacent tothe sales floor or on the sales floor itself.They are re-quired to maintain a "work plan,"to check in and out ofwork daily with Respondent's receptionist,to attend aSaturdaysales meeting,and to check the daily inventoryof motor vehicles available for sale.The new- and used-car departments are open for busi-ness 7 days a week as follows:9 a.m. to 7 p.m. on week-days;9 a.m. to 6 p.m. on Saturdays;and 11 a.m. to 5p.m. on Sundays. On weekdays the inside salespersonsare divided into two shifts;one shift works 9 a.m. to 1p.m. and the other 1 p.m. to 7 p.m. Each inside salesper-son gets 1 weekday off from work,but they all mustwork Saturday. And at the time of the hearing they wererequired towork every other Sunday. PreviouslySunday work had been voluntary, provided there werethree volunteers.6The inside salespersons'wages are based entirely onthe commissions they earn from the sale of new and usedmotor vehicles.If their commission earnings fail to equalwhat they would have earned if they were paid thehourly minimum wage required by law,Respondent paysthem the minimum wage. In addition to their commis-sions the inside salespersons receive vacation and healthand welfare insurance benefits,incentive bonuses(spills),and are eligible to use a company demonstrator motorvehicle so long as their driving and sales record meetsthe Company's requirements.6 Insofar as Sales Manager Foust's testimony indicates that Sundaywork was voluntary at the time of the hearing, I reject it in favor ofTravis' testimony that the salespersons rotate Sunday work(Tr. 177.) 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD5.The outsidesalespersonsIn addition to its inside salespersons Respondent em-ploys outside salespersons who, as their classification in-dicates, do not work at Respondent's place of business,but do all of their selling away from Respondent's placeof businessRespondent contends that during the timematerial it employed four outside salespersons: JamesCochrun,Ronald Roselius,David Treas,and RonaldFreitas.In the first week of February 1985 Respondent hiredCochrun,Freitas, and Treas. There is no evidence toshow when Roselius was hired.As a matter of fact Re-spondentkeptno employment records for Roselius suchas a W-4 form,an employment application,a social secu-ritynumber, or a home address or telephone number.Also Respondent's report of wages paid to employees forthe quarter ending 30 September 1985 that was submittedby Respondent to the State of California pursuant to theunemployment insurance code, and that listed all the em-ployees who worked for Respondent during that period,even though they did not earn any wages, failed to listRoselius' name.This report also failed to list Cochrun'sname. No explanation was offered by Respondent for theomission of Roselius'and Cochrun'snames from thisreport.Ialso note that the names of Cochrun,Roselius,and Freitas were not listed by Respondent in its recordof wages paid to all salesmen during August 1985 eventhough it is clear Respondent listed the names of em-ployees regardless of whether they earned any wagesduring the month in question.It is undisputed thatTreas,Freitas,andRoseliusworked forRespondent only in their spare time. Treasowned and operated his own business.Freitas and Rose-liusworked full time for other employers. Although noone testified that Cochrun worked for another employeror operated his own business,it is a fair inference that hedid one or the other because there is no evidence of hisever earning a single penny during the several months hewas allegedly employed by Respondent.The outside salespersons are paid by commission thatis computed on the same basis as the inside salespersons'commission.The record reveals that as of the date of thehearing in this case,6 January 1986, the outside salesper-sons during their employment with Respondent sold thefollowing number of motor vehicles:Freitas sold two,one late in March and the other late in May;Treas soldtwo, I late in February and the other early in March;there is no evidence Cochrun ever sold a single motorvehicle, the record shows that Roselius'last check fromRespondent for selling a motor vehicle was dated No-vember 1984 and there is no evidence that since that datehe has sold another motor vehicle.The outside salespersons have no contacts with theinside salespersons.The inside salespersons as describedsupra, do all of their work at Respondent's place of busi-ness,whereas the outside salespersons,who have neithera desk or office at the Respondent'splace of business,virtually never visit there. There is evidence that outsidesalespersons worked with the inside salespersons on oneisolated instance in February during a special motor ve-hicle show held at a local coliseum.'The terms and conditions of employment of the out-side salespersons differ substantially from those of theinside' salespersons.As described supra, theinside sales-persons are required to work a fixed schedule of hours,whereas the outside salespersons can work or not workas they see fit, and Respondent does not require them towork acertainminimumnumber of hours As L Paotestified,"they[referring to the outside salespersons] sellwhenever they want to sell,as frequently or as slow asthey want, that'sup to them."The inside salespersonsare required to attend the weekly sales meeting, whereasthe outside salespersons are not, and in fact do not attendthesemeetings.The inside salespersons receive a mini-mum wage if their commissions do not reach the level ofthe minimum wage required by law,whereas the outsidesalespersons do not receive a guaranteed minimum wageThe outside salespersons do not receive the inside sales-persons' vacation and medical insurance benefits,nor arethey eligible,like the inside salespersons,to use a compa-ny demonstrator motor vehicle or to receive incentivebonuses(spiffs).6.Finance and Insurance Manager Richard BurcinaAs indicatedsupra, Respondent's finance and insurancemanager,called the F&I manager,reports tothe salesmanager as do the salespersons.8During thetime materi-al to this case, Richard Burcinaoccupied the position ofF&I manager.Afterthe sales manager approves a sale,a salespersonescorts the customer intothe office of theF&I managerwhere theF&I manager prepares all thepaperwork con-nected with the sale, investigatesthe customer's creditworthiness,and assists the customer in financingthe pur-chase. In investigating a customer'screditworthiness,the F&I manager takes the information contained in thecustomer's'credit application and enters it into a comput-er, and in this way learnsabout thecustomer's credit his-tory.After whichhe confers with the sales manager andthen notifies the customerwhether the customer's creditisgood enough for financingand/or to take the deliveryof the motor vehiclebefore bank approval.Regardingthe financing of the customer'spurchase,the F&I man-ager speaks to representativesof banks and other finan-cial institutions in aneffortto arrangefor the customer'sfinancing9Respondentexpects its F&Imanagerto server I reject L Pao's testimony that"Roselius comes in and out of thepremises quite often " She was unable to support this conclusionary state-ment with specifics Quite the opposite,she admitted she had no inde-pendent recollection of Roselius ever performing any work for Respond-ent since November 1984 Also her testimony was inherently incrediblegiven the fact that there is no evidence Roselius has sold a single motorvehicle for Respondent_sinceNovember 1984 1 also note that insidesalesperson Rothman testified that during the approximately 6 months heworked for Respondent in 1985, he never once observed the four allegedoutside salespersons,including Roselius,visit the Respondent's premises8The record reveals, however, that for accounting purposes the Re-spondent places the F&i manager and the salespersons in different de-partments9L Pao testified that when Burcina was employed as F&I manager hespent most of his working time arranging customer financing with banksContinued RICHMOND TOYOTAas its "public relationsofficer" inhis dealings with banksand other financial institutions,presumably to develop agood relationship with them so it will be easier for Re-spondent to assist its customers in financing their pur-chases.Besides preparing all the paperwork connected withthe sales of motor vehicles,investigating the customers'credit worthiness,and assisting the customers in gettingfinancing,the F&I manager attempts to sell customers anumber of items connected with the purchase of theirmotor vehicles,as follows:An extended warranty; a pro-tection package that includes undercoating, fabric andpaint protection;motor vehicle insurance;disability in-surance;and a burglar alarm system.Respondent's sales-persons do not sell these items nordo they perform anyof the F&I manager's other above-described duties. Con-versely the F&I manager does not perform any of thesalespersons'duties.' °When the F&I manager is absent from work all of hisduties are taken over by the sales manager.The recordreveals that because none of the salespersons are quali-fied to perform the F&I manager's duties,that Respond-ent's sales operation comes to a virtual standstill on thosevery rareoccasionswhen both the F&Imanager and thesalesmanager are away from the dealership at the sametime.F&I Manager Burcina worked 10 to 15 hours a weekmore than the salespersons.He was also compensateddifferently than the salespersons.Respondent paid him amonthly guaranteed salary of $1500 plus a commissionfor his sales of warranties,protection packages,insur-ance, and burglar alarms.He was also paid approximate-ly $100 a month as a gas allowance. The salespersons didnot receive a guaranteed monthly salary or a gas allow-ance."Also, due to a shortage of new cars,the demon-strators assigned by Respondent to the salespersons fortheir personal use were either trucks or used cars, where-as Burcina's demonstrator was either a high-priced newsedan or a new sports car.Unlike the salespersons, all of whom share officesand/or desks, the F&I manager has his own office. Alsothe F&I manager has keys to Respondent's facility. Theand other financial institutions. She further testified that the most impor-tant factor used by Respondent to evaluate the F&I manager's job per-formance was his performance in arranging credit for customers,whereasthe most important factor used by Respondent to evaluate a salesperson'sjob performance was the number of motor vehicles sold and the salesper-son's gross earnings I also note that F&I Manager Burcina was requiredby Respondent to attend a finance school during his employment, at Re-spondent's expense,something not required of the salesperson.1° I have considered that F&I Manager Burcina and Sales ManagerFoust were named in the insider program advertisements as the repre-sentatives of Respondent to be contacted by consumers who were eligibleto purchase a motor vehicle under that program. Foust, however,testi-fied that he handled 90 percent of the customer contacts made in re-sponse to the insider program advertisements, and further testified ineffect that neither himself or Burcina received any of the commissionsfrom the sales of the motor vehicles sold pursuant to the insider program,because prospective buyers who responded to those advertisements werereferred to Respondent's salespersons who, if they succeeded in makingsales,received the commissions.Ialso note there is no evidence of Bur-cina ever receiving a commission for selling a motor vehicle.As a matterof fact Foust testified Burcina did not receive commissions for sellingmotor vehicles. (Tr 392, LL. 25 to 393, L 7 )11The only other persons who received a gas allowance were thesales manager and the office manager.139only other persons with keys to the facility are L. Pao,the sales manager,the office manager,the service man-ager, and the parts manager.Ialso note in passingthatwhen L. Pao on 19 Augustwrote F&IManager Burcina about an unexcused absenceof several days, that she, among other things,told himthat because he was one of the "management employees"itwas especially mandatory for him to keep in daily con-tactwith L. Pao personally when he was absent fromwork.The F&Imanager substitutes for the sales managerwhen the sales manager is absent from work due to aday off,vacation,illness, tardiness,or an early depar-ture.' 2Also,whenthe sales manager is present at thedealership and it is extremely busy in the sales depart-ment, or when the sales manager is, away from the salesarea appraising a motor vehicle,the salespersons go tothe F&Imanagerfor his approval of the deals they havemadewithcustomers.Regarding the extent of F&I Manager Burcina's au-thoritywhen he substituted for Sales Manager Foust, therecord contains the following evidence. Foust testifiedthat in his absence from the dealership or when he wasbusy appraising a motor vehicle, Burcina took"charge"of the sales operation and "step[ped] into [Foust's]shoes."Salesperson Rothman testified, "When I say incharge[referring to his previous testimony that Burcinawas in charge in Foust's absenses]he [Burcina]had au-thority to so call desk the deals and make the ultimatedecisions as to whether or not a car was sold, at whichprice it was sold . . . ." Rothman, on this subject, fur-ther testified that when Foust was not present"[Burcina]was in charge of the store,meaning in charge of what-ever the salesmen did" and exercised "exactly the sameauthority" as Foust. There is also evidence that whenBurcina substitutedforFoustthe salespersons came toBurcina for permission to leave work early.Also there isevidence that on one or two occasions,apparently whenBurcina was substituting for Foust,Burcina verbally rep-rimanded salespersons for the way they handled their joband threatened to discharge them.Finally it is undis-puted that when Burcina substituted for Foust on a Sat-urday, which occurred at least three or four times duringBurcina's employment, Burcina conducted the weeklysalespersons' meeting inplace of Foust.7.Walter TravisWalter Travis began to work for Respondent late inSeptember or early October 1984. Travis was employedprior to his employment with Respondent as used-carmanager by several different motor vehicle dealershipsfor approximately 22 years. Respondent at the time of hisemployment did not employ a used-car manager. Thesalesmanager was in charge of both the new- and used-12During Burcina's employment,Foustwas off work every otherSunday and was generally off work I day during the week and in someinstances was late for work and left early and was absent on a vacationThis finding is based on salesperson Rothman's testimony To the extentSalesManager Foust's testimony conflicts with Rothman's, I have cred-itedRothman's testimony because, when they testified about this subject,Rothman's testimonial demeanor was better than Foust's 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcar departments. Respondents had not employed a used-carmanager for approximately 6 years because it feltthat the volume of its used-car business was insufficientto justify employing a used-car managerAlthough Travis' employment application submittedby him to Respondent set out his past experience asused-car manager, Travis in his application stated that hewas applying for "sales" work Travis and Sales Manag-er Foust testified that Foust hired Travis as a salespersonto do sales work Sherman Rothman, who was employedby Respondent from 13 March 1985 to 23 September1985 as a salesperson, testified Travis and Foust told himthatTraviswas Respondent's "used car manager."Travis and Foust testified Travis did not occupy that po-sition.They admitted, however, that in addition to work-ing as a salesperson, Travis, unlike any of the other sales-persons, assisted Sales Managei Foust, as follows He op-erated the "locator" so Respondent's salespersons couldlocate all the unsold new cars in stock, he conducted amonthly inventory of all motor vehicles in stock, hemade sure the service department reconditioned the newand used motor vehicles scheduled to be reconditioned;he dealt with wholesalers concerning the purchase andsale of used cars, he appraised customers' trade-ins; andhe substituted for Sales Manager Foust when both Foustand the F&I manager were absent A more detailed de-scription of these duties follows.The only evidence concerning Travis' operation of the"locator" is his testimony that "in the mornings [Foust]will give me a list to run through the computer so wecan locate new cars for everybody " The only evidenceconcerning Travis' duty of taking a monthly inventory ishis testimony that once each month he goes out andcounts all the cars and notes their "price" and "num-bers" and gives this information to Foust. And, regard-ing his substituting for the sales manager when the SalesManager and the F&I manager are both absent, this hap-pens very rarely. For when Sales Manager Foust and theF&I manager are both absent at the same time, the deal-ership's sales business comes to a virtual standstill be-cause only Foust and the F&I manager know how to op-erate the F&I manager's computer, thereby making it im-possible for salespersons to sell motor vehicles on credit.The result is that both Foust and the F&I manager arealmost never absent from the dealership at the same timeRegarding Travis' dealings with the wholesalers con-cerning the sale or purchase of used cars, the evidence isas follows. L Pao testified Respondent primarily pur-chases its used cars as trade-ins from customers who pur-chase new cars, but there are wholesalers who frequentlyvisitRespondent's dealership to sell and buy used carsShe also testified that, although Sales Manager Foustnormally personally deals with these wholesalers, some-times Travis deals with them once or twice a week whenFoust is busy, but she testified if Travis does businesswith the wholesalers it is at Foust's direction. Travis tes-tifiedwhen he deals with a wholesaler who wants to sellused cars to Respondent, he writes down all the perti-nent information and then discusses the wholesaler's pro-posal with Foust, who decides whether to make the pur-chase. Foust and Travis also testified in effect that eachinstance when Travis is involved in negotiations with thewholesaler for the sale of a used car he follows Foust'sinstructionswhen quoting the sales price Rothman, asalesperson employed by Respondent during the timematerial, testified if anyone came to the dealership with aused car to sell, the salespersons escorted them to TravisHe further testified that Rothman personally observedTravis quote them a price for their used cars withoutfirst consulting with Foust, after first checking the pricequoted for the cars in the automobile industry's blue-book.Regarding Travis' role in appraising trade-ins, the evi-dence is as follows. In appraising the value of the trade-ins, the appraiser usually views the motor vehicle, drivesitfor a few blocks, and checks its value in the automo-bile industry's bluebook. Travis testified he appraisessome of Respondent's customer trade-ins, that Foust and,the F&I manager do the appraising, and that Travis doesitwhen they are absent L Pao testified that one ofFoust's duties was to appraise customer trade-ins. Fousttestified that he and the F&I manager appraise the trade-ins, that Travis does it only occasionally, and Travisalways consults with him before setting a price for atrade-inRothman, one of Respondent's salespersonsduring the time material, testified Travis, not Foust orthe F&I manager, was the person who usually appraisedthe trade-ins and only when Travis was busy did eitherFoust or the F&I manager appraise trade-ins Foust, ac-cording to Rothman, specifically told him, "when youhave to get a car appraised let Walt [Travis] appraise it."Rothman also testified he personally observed whenTravis appraised trade-ins that Travis priced the car afterexamining it, driving it, and checking its bluebook value,and did not check with Foust before completing the ap-praisalTravis and Foust testified in effect that Travis spentapproximately 25 percent of his working time assistingSalesManager Foust, as described above, and spent theremaining 75 percent of his working time on the salesfloor of the dealership with the other salespersons sellingnew and used motor vehicles 13 Rothman, a salespersonemployed during the time material, testified Travis didnot compete with Respondent's other salespersons forsales, but almost all of his sales were either house dealsgiven to him by Foust or made under the Respondent'sinsider program A house deal refers to a sale made to acustomer who asks for a member of management byname, but is referred by management to one of the sales-persons. The insider program is a sales program adver-tised by Respondent that is available to members of auto-mobile clubs and credit unions and that offers the eligiblecustomers a particular new car model at a specified per-centage above invoice price. Rothman testified Respond-ent's salespersons, except for Travis, were not allowed tosellmotor vehicles to insider program or house deal cus-13During 1985 Travis sold 124 motor vehicles, of which 7 sales weresplitwith another salesperson, and earned $29,760 in sales commissionsand sales-related incentive bonuses (spiffs)When his guaranteed $6000 ayear salary, paid to him for assisting the sales manager, is taken into ac-count, it reveals that approximately 83 percent of Travis' wages were de-rived from his sales Rothman, who considered himself a good salesper-son, testified that during the approximately 6 months Rothman was em-ployed by Respondent, he sold approximately 50 motor vehicles RICHMOND TOYOTAtomers,but were required to refer them to Sales Manag-er Foust, and Foust in turn usually referred these cus-tomers to Travis. The record shows since about Septem-ber 1985 customers eligible to purchase a motor vehicleunder the insider program have been instructed by Re-spondent'sadvertisingtocontacteitherFoustorTravis.14 Travis testified he sells motor vehicles to cus-tomers under the insider program and further testifiedthat the only time any of the other salespersons can sell amotor vehicle under this program is when both himselfand Foust are absent from the dealership or busy. Thereis no evidence of the percentage of Travis' sales that re-sulted from his sales of motor vehicles under the insiderprogram. Foust testified that Foust handles 90 percent ofthe customers who contact the dealership in response tothe insider programs' ads, and testified he distributesthese customers equally among all the salespersons, andthat Travis receives no more of these referrals that anyof the other salespersons. And regarding those housedeals that Foust does not handle himself, he testified hedistributes them equally among all the salespersons andTravis receives no more than any of the other salesper-sons.The record establishes that while Travis works ap-proximately the same number of hours each week as theother salespersons, his work schedule differs significant-ly.15He is scheduled to work 9 a.m. to 5 p.m., Mondaythrough Friday.16He is notobligated to work eitherSaturday or Sunday and it is only on a rare occasion thathe visits the dealership on a Saturday and only then tomeet a particular customer who could not arrange tomeet with him during a weekday. The other salespersonsare divided into two shifts during the weekdays; oneshiftworks 9 a.m. to 1 p.m. and the other works 1 p.m.to 7 p.m. Each salesperson, other than Travis, is offwork 1 day during the weekdays, they must work Satur-day, and they rotate working every other Sunday. Be-cause Travis is not required to work Saturday, he is notrequired to attend the weekly sales meeting held on thatday, whereas all the othersalespersonsare expected toattend.Like the other salespersons Travis shares a desk withanother salesperson.He is paid the same sales commis-sion as the others and also receives the same incentivebonus benefits (spiffs) and vacation and health and wel-fare benefits as the othersalespersons.Unlike the othersalespersons, however, he receives a monthly $500 guar-anteed wage that is paid to him for the time he spendsassisting the sales manager,as I have described above.Also unlike the othersalespersonswho had been as-signed a company demonstrator, Travis continually usesdifferent used cars as his demonstrator vehicle, whereas14Before September the ads instructed customers to contact eitherFoust or the F&I Manager Burcina Travis'name was substituted forBurcina'swhen in August Burcina absented himself from work due to aninjury15Respondent posts a work schedule solely for its salespersons, whichitchanges every few weeks Travis' name was not included on the sched-ule posted during the time of the hearing in this case Foust,who was notable to explain the omission of Travis' name, testified Travis'name hadbeen included on the schedules posted in the past15 Travis on his own volition generally starts to work at 8 30 a m141the othersalespersons assignedto drive suchcars use thesame one.B. Discussion and Ultimate FindingsThe complaint alleges Respondent refused to bargainwithin the meaning of Section 8(a)(5) of the Act whenon 15 September it notified the Union by letter it did notintend to recognize and bargain with the Union and thatthe question of whether Respondent's salespersons de-siredunion representationwould be best resolvedthrough the Act's election procedures. The theory of thecomplaint is Respondent'svice president and generalmanager, L. Pao, voluntarily recognized the Union asthe collective-bargaining representative of the Compa-ny's salespersons when she met,on 3 September, withUnion Officials Silva and Kendrick; therefore, when Re-spondent on 17 September refused to meet and bargainwith the Union, it violated Section 8(a)(5) and (1) of theAct.It is settled that, under Section 9(a) of the Act, a validbargaining relationship may arise not only as a result ofBoard certification of a union's election victory but also"from voluntary recognition of a majority union."KellerPlasticEastern,157NLRB 583, 586 (1966);NLRB v.BroadmoorLumber Co.,578 F.2d 238, 241 (9th Cir.1978). The keyto voluntary recognition is the "commit-ment of the employer to bargain upon some demonstra-ble showing of majority . . . . Once thatcommitment[is]made,[the employer cannot] unilaterally withdrawitsrecognition and to do[is]a violation of the Act."Jerr-Dan Corp.,237 NLRB 302, 303 (1978), enfd. 601F.2d 575 (3d Cir. 1979)."Evidence that an employer has commenced bargain-ing or has taken other affirmative action consistent withits recognition of the Union aids in resolving the eviden-tiary question as to whether recognition was granted."Jerr-Dan Corp.,237 NLRB 302, 303 (1978), citingBrown& Connolly, Inc.,237 NLRB 271, 275 (1978). Whether ornot the employer has voluntarily granted recognition is,of course, a question of fact. The 3 September meetingbetween L. Pao and the union officials that the GeneralCounsel contends resulted in Respondent's voluntary rec-ognition of the Union,has been described in detail supra.The 3 Septembermeeting and the material events thatpost dated the meeting are briefly summarized, as fol-lows.117On 3 September Union President Silva and UnionRepresentativeKendrick visited L. Pao, Respondent'svice presidentand general manager, at Respondent'spremises. Silva gave L. Pao a letter addressed to herfrom the Union's Secretary-Teasurer Salvaressa, whichrequested L. Pao to recognize the Union as the collec-tive-bargainingrepresentativeof the Respondent's"Motor Vehicle Salespeople"and to meetwith theUnion on 12 September for the purpose of negotiating acollective-bargaining agreement. L. Pao, after she readthe letter, asked whether Silva could prove the Union17As I have found supra,Union Officials Silva's and Kendrick's testi-mony about the 3 September meeting was more credible than L Pao'stestimony. The summary of facts, unless otherwise noted,isbased on acomposite of Silva's and Kendrick's testimony. 142DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDrepresented a majority of Respondent's salespersons and,in this respect,pointed to the 10 posted salespersons' li-censes.She informed Silva that these 10 persons wereRespondent's salespersons.WhenL. Pao finished namingand identifying the 10 persons,Silva stated the Unionhad proof it represented a majority of the Company'ssalespersonsand offered to show L. Pao the proof. L.Pao replied she was interested in seeing the Union'sproof and, after moving to a more private location, Silvashowed L.Pao the authorization cards signed by sales-persons Eastman,Kray,Rothman, andWilbourn. As shelooked at the cards,L. Pao stated"she recognized thesignatures"of the card signers.' 8When L. Pao finishedlooking at the cards she did not respond to Silva's claim,voiced before she looked at the cards, that the Union en-joyed majority status.Rather, her only response was tosay she would be unable to meet with Silva on 12 Sep-tember because of a prior engagement,that she did notknow anything about negotiations,and that she "wouldnot be involved in any negotiations; that, her husbandGordon would take care of that" and he would contactthe Union.This ended the meeting.Later on 3 September or early 4 September Silvaspoke with the Union Secretary-Treasurer Salvaressa andrecommended the Union withdraw the representation pe-tition that Salvaressa on 3 September had filed with theBoard,on behalf of the Union,seeking a Board-conduct-ed representation election among Respondent's salesper-sons.As his reason for advising Salvaressa to withdrawthe petition,Silva explained to him it was now unneces-sary for the Union to proceed to an election because L.Pao had looked at the Union's authorization cards. Sub-sequently,the Union withdrew the representation peti-tion because, as Silva testified,the Union believed Re-spondent was legally obligated to recognize the Union asthe collective-bargaining representative of the salesper-sons, even absent a representation election,because L.Pao had looked at the four authorization cards that es-tablished the Union'smajority status.On 3 September L. Pao's failure,after examining theauthorization cards, to question the Union'smajoritystatus or to refuse to recognizethe Union,when viewedin the context of her 3 September statements that herhusband would"take care"of or "handle"the 12 Sep-tember negotiation meeting and would contact the Unionabout the meeting, warrants the finding that L. Pao rec-ognized the Union, the General Counsel argues.I do notagree.I am of the view that the record as a whole failsto establish Respondent recognizedthe Unionas the col-1s Silva testified that as L Pao looked at the cards she stated"she rec-ognized the signatures"of the card signers and also observed that cardsigner Rothman signed three of the cards as a witness, and that she didnot recognize the signature of the person(Kendrick)who witnessedRothman's signatureKendrick testified L Pao stated that the signatureson three of the cards had been witnessed by Rothman and also stated shedid not know the person(Kendrick)who witnessed Rothman's card Ihave credited Silva's above description because,as I have found supra,he impressed me as a credible witness and even though his testimony inthis particular respect was not fully corroborated by Kendrick's,Ken-drick's testimony does not contradict Silva's I also note L Pao testifiedto the effect that when she looked at the union cards on 3 September, theonly signature that she "didn't recognize" was Kendrick's. (Tr 428, LL6-9.)lective-bargaining representativeof Respondent's sales-persons.My reasons are as follows.L. Pao did nottell the unionofficialsRespondent rec-ognizedthe Union or say words to that effect. Nor didshe acknowledgeto them thatthe four salespersons, whosigned the authorization cards theUnion wasrelying onto establish its majority status,constituteda majority ofthe bargaining unit employees.Quite theopposite, whenconfrontedby the Union's claim that it represented a ma-jority of the Company's salespersons,L. Pao indicated tothe unionofficials,by pointing to the postedsalesper-sons' sales licenses, that as far as she was concerned theappropriate unit consistedof the10 persons whose saleslicenses werepublicly postedin the dealership.When sheidentifiedand discussed these 10 individualswith theunionofficials,she did not indicatethat any one of thepersons whose licenses wereposted should not be includ-ed in the appropriate unit.19Also relevantin determiningwhether L. Pao extendedrecognitionto the Unionor otherwise committed Re-spondent to bargainwith the Unionis the undisputedfact thatshe was ignorant of labor relations matters andwas not responsiblefor eitherthe negotiation or adminis-tration of Respondent's current union contract coveringthe service and parts departments.L. Pao's husband, Re-spondent's owner and president,was the person responsi-ble forhandling such matters.Considering(1) L. Paodid not expressly recognize theUnion as the salespersons'collective-bargaining repre-sentative,(2)L. Paodid not acknowledgetheUnion'smajoritystatus,(3)L.Pao's husband,Respondent'sowner and president,was the company official responsi-ble forhandling allof Respondent's labor relations mat-ters including the negotiationof collective-bargainingcontracts,and (4) L. Pao had never previously involvedherself in Respondent's dealingswith labor unions; L.Pao's 3September statementsthather husband would"take care" of or "handle" the 12September negotiationmeeting requestedby the Unionand would contact theUnion about themeeting, does not warrant the inferencethat bymaking these statementsL. Paoimplicitly ac-knowledged the Union'smajority status or recognizedthe Unionas the salespersons'collective-bargaining rep-resentative.In addition to establishing that it wasnot L. Pao'sintent to recognizethe Unionas the salespersons'collec-tive-bargaining representative when she madethe afore-said 3 September statements,the recordalso reveals theunionofficialsdid not believeL. Pao hadextended rec-ognitionto the Union or hadotherwise committed Re-spondent to bargainwith the Unionas the salespersons'collective-bargaining representative.For, when less than24 hours afterhis 3September meeting with L. Pao,UnionPresident Silva spoketo Union Secretary-Treasur-er Salvaressa about withdrawing the representation peti-19As a matter of fact there is no evidence that the union officials inspeaking with L Pao ever specifically addressed the subject of whichpersons were to be included or excluded from the bargaining unit. Theextent of their comments on this subject was the cryptic statement that inthe Union's opinion the four authorization cards constituted proof of theUnion'smajority status. RICHMOND TOYOTAtion filed by the Union with the Board, Silva explainedto Salvaressa that Respondent was legally obligated torecognize the Union as the collective-bargaining repre-sentative of the salespersons, even absent a representationelection, because L Pao had looked at the four authori-zation cards that established the Union's majority statusHe did not tell Salvaressa that L. Pao by virtue of herconduct had recognized the Union as the salespersons'collective-bargaining representativeor that she hadagreed her husband would commence contract negotia-tionswith the Union. I am convinced if L. Pao's state-ments made to the union officials on 3 September hadbeen reasonably calculated to cause the union officials tobelieve she had extended voluntary recognition to theUnion and agreed that on 12 September collective-bar-gaining negotiations would begin, that Silva would havereported this information to Salvaressa, or words to thateffect.143All the foregoing considerations, taken in their totality,persuade me the General Counsel has failed to prove Re-spondent recognized the Union 20 I, therefore, shall rec-ommend the dismissal of the complaint in its entirety.21[Recommended Order for dismissal omitted from pub-lication.]20 I have consideredJerr-Dan Corp,237 NLRB 302 (1978), relied onby the General Counsel, and have also consideredTravelways,267 NLRB1332 (1983)These cases are factually distinguishable in significant re-spects from the instant caseIalso notethat inTravelwaysthe Board ma-jority specifically stated theywere adopting the administrative lawjudge's finding that the respondent employer therein violated Sec 8(a)(5)and (I) of the Act, pro forma, in the absence of exceptions21Becausemy conclusion that the record does not establish that Re-spondent recognized the Union as the representative of the unit employ-ees, Ihave not considered Respondent's alternative defense that theUnion, on 3 September, did not represent a majority of the unit employ-ees inasmuchas included in the appropriate unit were the outside sales-persons, F&I ManagerBurcina,and thesalesmanager's assistant Travis